Citation Nr: 1231682	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-32 152	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for the residuals of head injury, claimed as traumatic brain injury (TBI).

5.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disability.

6.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant served on active duty in the United States Air Force from September 1952 to October 1957, when he was given a hardship discharge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2011, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901 as to the appellant's claims for head injury residuals, a low back disorder and a sleep disorder.  That medical opinion was rendered in February 2012, and addenda to that opinion were rendered in April 2012, and July 2012.  In July 2012, the appellant submitted additional argument relating to the VHA medical opinion.  He also stated that Regional Office consideration of the additional evidence, including the VHA medical opinion, was not waived.

The issues of entitlement to service connection for traumatic brain injury (TBI), a lumbar spine disorder and a sleep disorder are addressed in the REMAND portion of the decision below and those three issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  There is no clinical evidence of the existence of any psychiatric disorder.

2.  The competent and probative medical evidence of record preponderates against a finding that the appellant has current bilateral hearing loss which is due to events in active service, and sensorineural hearing loss as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after the appellant's separation from service in October 1957.

3.  The competent and probative medical evidence of record preponderates against a finding that the appellant has current tinnitus which is due to events in active service.


CONCLUSIONS OF LAW

1.  No psychiatric disorder has been shown to be incurred in or aggravated by the appellant's active duty service or by any service-connected disability, nor may any such disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1116, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.309, 3.310 (2011).

2.  Bilateral hearing loss was not incurred in or aggravated by service, nor may sensorineural hearing loss, as an organic disease of the nervous system, be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

3.  Tinnitus has not been shown to be incurred in or aggravated by the appellant's active duty service, nor may any such disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1116, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.309, (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the appellant was provided adequate notice in letters dated in April and May of 2008 (prior to the issuance of the January 2009 rating decision that denied the claims).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's service medical records have been included in the claims file.  Private and VA medical records have been associated with the claims file.  The RO arranged for VA psychological examinations in December 2008, April 2009, and December 2009 (with a May 2010 addendum); the examinations include neuropsychological testing.  The appellant was afforded an audiometric examination in October 2008.  Taken together, those examinations are adequate for adjudication purposes as, in each case, the examiner obtained a reported history from the Veteran and conducted a thorough examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant was advised of the opinions and had the opportunity to respond.  He has not identified any other pertinent evidence that remains outstanding.  

Thus, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide.  

VA has therefore substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on his claims at this time.  Accordingly, the Board will address the merits of the claims.

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Psychiatric disorder claim

The appellant contends that he suffers from PTSD that he says stems from being assaulted by civilian police officers in February 1957.  He has reported getting psychiatric treatment in service for a condition diagnosed as an anxiety reaction.  He maintains that he currently has a psychiatric disorder that is related to his active military service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the Veteran's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

Claim for service connection must be reviewed to determine whether service connection can be established on any basis; i.e., direct or secondary.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether a service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain listed diseases, including psychoses, will be considered to have been incurred in service if manifest to a degree of 10 percent or more within the presumptive period following the date of separation from service even though there is no evidence of such disease during service.  38 C.F.R. § 3.307.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can also be competent and sufficient to establish a diagnosis and nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Review of the appellant's service medical record reveals that he complained of nervous trouble on his September 1957 Report of Medical History.  The associated separation examination report indicates that the appellant had undergone a psychiatric consultation in September 1956, for an acute anxiety reaction that was moderately severe.  This had been manifested by a fluctuating emotional attitude, conversion symptoms and alcoholism as a means of escape.  The appellant was noted to have been found fit for full duty at that time.  On examination for separation, the appellant was found to be clinically normal.

Post-service, the appellant was treated at the Oregon State Hospital in 1962.  At that time he was anxious and he was suffering from visual, auditory and tactile hallucinations.  He was thought to have suffered an acute decompensation into a psychosis that was reminiscent of an acute brain syndrome as well as alcoholic withdrawal.  The diagnosis was schizophrenic reaction, acute and undifferentiated.

Review of the appellant's VA treatment records dated between April 2000 and August 2009 reveals that he was examined in a primary care clinic in August 2000; the review of systems indicates that the appellant was psychiatrically negative.  In March 2009, a primary care note states that the appellant denied depression.  In August 2009, the appellant admitted to depression, but no psychiatric diagnosis was rendered and no medication or treatment was prescribed for this.

The appellant underwent a VA psychological examination in December 2008; the examiner reviewed the claims file.  The appellant was administered the Minnesota Multiphasic Personality Inventory (MMPI).  The examiner noted that the appellant was not taking any psychiatric medications and that he did not feel any need for psychiatric care.  He reported abusing alcohol from approximately 1956 to 1962.  The appellant felt that he did not suffer from any serious psychological difficulties when he was in service or currently; he was resentful that he had been sent for a psychiatric evaluation in service.  After reviewing the claims file and interviewing the appellant, the examiner stated that no Axis I diagnosis was present.  The examiner further stated that the appellant produced a normal MMPI-2 profile which indicated that he was not currently suffering from any serious mental health problem.  The examiner assigned a past year GAF score of 75 on Axis V.

The appellant underwent another VA psychological examination in April 2009; the examiner reviewed the appellant's claims file and medical records.  The examiner noted that at the time of the September 1956 Air Force psychiatric evaluation, the appellant was drinking 18 bottles of beer and one pint of whiskey a night.  His anxiety stemmed from interpersonal relationships, including his getting a woman pregnant and having to pay support.  The examiner noted that the appellant currently did not take any psychotropic medications.  After reviewing the claims file and interviewing the appellant, the examiner concluded that the appellant's activities of daily living were not significantly affected by any kind of PTSD or depressive symptoms.  The examiner stated that the appellant did not have any Axis I diagnosis.  The examiner noted that the appellant had a history of significant alcoholism, including during the military but said this was no longer present.  The examiner assigned a GAF score of 70 on Axis V.

The appellant underwent another VA psychological evaluation in December 2009; this examination was conducted by the same psychologist who had conducted the April 2009 examination.  The examiner reviewed the appellant's claims file and medical records.  The appellant underwent four-and-a-half hours of neuropsychological testing in conjunction with this examination; this testing did not reveal any indicators of dementia.  The examiner noted that the appellant did not describe any significant limitations in communication, attention, social functioning or mood.  He did not describe any emotional lability, attention problems or any difficulties with memory or concentration.  The examiner stated that the diagnostic impression remained one of no mental disorder and rendered a GAF score of 75 on Axis V.  The May 2010 addendum addressed the 1962 Oregon State Hospital report and the examiner stated that the records subsequent to the 1962 report supported the conclusion that the appellant's condition was due to an alcoholic delirium, especially since there were no other indications of a psychotic condition in the record.  

As previously noted, to establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The appellant has contended that he currently has psychiatric problems that are related to his active service.  However, there is no clinical evidence of record intimating in any way that the appellant currently has any psychiatric pathology whatsoever, to include any psychiatric pathology associated with any one of his service-connected disabilities (bilateral restless leg syndrome with peripheral neuropathy and hemorrhoids).  There is no clinical evidence of record that establishes the existence of any psychiatric disorder.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Because the totality of the medical and nonmedical evidence of record shows that the appellant's claimed psychiatric disorder cannot be said to be related to service by way of direct incurrence or by manifestation within the presumptive period, or as secondary to any service-connected disability, the Board concludes that the claim for entitlement to service connection for any such psychiatric disorder must be denied.  Thus, the evidence of record is not in equipoise on the question of whether the appellant's claimed psychiatric condition should be service connected.

The Board has considered the appellant's written statements submitted in support of his argument that he has a psychiatric disorder as a result of his service or as secondary to a service-connected disability.  To the extent that his statements represent evidence of symptomatology, without more, the appellant's statements are not competent evidence of a diagnosis of said psychiatric disorder, nor do they establish a nexus between a medical condition and his military service or a service-connected disability.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

The appellant has presented his own statements regarding the proper diagnosis of his psychiatric condition and he has also presented his own statements about the development of his claimed psychiatric pathology as being etiologically related to his military service or to a service-connected disability.  However, the record does not show that he is a medical professional, with the training and expertise to provide clinical findings regarding the existence of any psychiatric pathology, or its etiologic relationship to his service or a service-connected disability.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331.  However, psychiatric disease requires specialized training and examination for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Consequently, the appellant's statements do not constitute competent medical evidence for the purposes of showing the existence of a diagnosis or a nexus between the claimed disorder and any incident of his service.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, the Board cannot give decisive probative weight to the opinions of the appellant as to the etiology of any claimed pathology because he is not qualified to offer such opinions. 

In addition, the Veteran has not provided any information about his mental health problems other than stating that he has a psychiatric disorder.  Such lack of information coupled with a lack of any clinical findings of psychiatric pathology undermines the veracity of his statements.  Regarding issues of credibility, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

The Board finds the appellant's statements to be facially implausible and inconsistent with other evidence of record.  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible inconsistencies within the record.  Buchanan, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Accordingly, the Board finds the appellant's statements asserting the existence of psychiatric pathology lack credibility and those statements are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

A necessary element for establishing entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  As there is no clinical evidence of the existence of any psychiatric pathology, the appellant has failed to carry his burden with regard to an essential element of his claim of entitlement to service connection for a psychiatric disorder and his claim must be denied.  38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).  

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a psychiatric disorder.  As such, the evidence is insufficient to support a grant of service connection for any psychiatric disorder.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's psychiatric disorder claim, and thus the benefit-of-the-doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B.  Hearing loss and tinnitus claims

The appellant contends that he is entitled to service connection for bilateral hearing loss and for tinnitus.  He maintains that the etiology of both of these conditions is rooted in his experiences during his active military service, and in particular to his exposure to acoustic trauma from being near flightlines while in the Air Force, especially on Iwo Jima.

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as diseases of the nervous system (e.g., sensorineural hearing loss), may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores utilizing recorded Maryland CNC word lists are less than 94 percent.  38 C.F.R. § 3.385.

The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

Review of the appellant's service medical treatment records reveals that during examinations conducted in September 1952, and April 1956, the appellant's hearing acuity was measured by whispered and spoken voice (15/15 bilaterally).  

On an audiological evaluation accomplished in September 1957, converted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
n/a
-5
LEFT
10
0
10
n/a
-5

There was no mention of any problems or concerns with tinnitus.  

Review of the appellant's VA medical treatment records dated between 2000 and 2009 reveals that when the appellant was initially seen in a VA primary care clinic in April 2000, he had recently undergone evaluation for his hearing loss.  Bilateral hearing aids were noted to have been prescribed with good results.  There is no mention of any problems with tinnitus.

The appellant was afforded a VA audio examination in October 2008; the examiner reviewed the appellant's claims file.  The appellant complained of hearing difficulty and tinnitus.  He was noted to use a hearing aid in each ear.  The appellant was described as delivering cargo from C119 and C82 airplanes while in service and as having significant exposure to noise post-service from working in the timber industry for 39 years.  This exposure included saws and boilers.  The appellant was also noted to be a hunter.  The appellant complained of bilateral tinnitus and said that the date of onset was after he was discharged.  

Audiometric testing was accomplished at this time.  The pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
60
65
70
LEFT
35
65
60
65
85

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 62 percent in the left ear.  Each ear meets the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.

The examiner rendered a diagnosis of right moderately severe to severe sensorineural hearing impairment and left mild to severe sensorineural hearing impairment.  The examiner concluded that the appellant's current hearing impairment and tinnitus were not caused by or a result of noise exposure during service because no impairment was demonstrated in 1957.

Based on the evidence, the Board concludes that service connection is not warranted for bilateral hearing loss disability or tinnitus.  This is so because the VA examiner in October 2008 concluded that the hearing loss and tinnitus not were related to service.  The Board notes that while the appellant had reported that he was directly involved in working on the flightline unloading planes, his April 1956 report of medical history states that his job during the prior 42 months had consisted of office work and that his DD 214 states that his military occupational specialty was as an air passenger ground operations specialist equivalent to an aircraft log clerk.  Furthermore, in the October 2008 VA neurology examination report, the appellant said his duties were mostly office work.  The Board also notes that, while the appellant has claimed that his hearing loss began in service, the appellant's hearing was shown to be normal by audiogram in September 1957, and he initially received hearing aids in 1999 or 2000 - more than 40 years after his discharge from service.  Furthermore, the appellant himself reported during the October 2008 audio examination that his tinnitus had started after his discharge from service.

The appellant has stated that he has had hearing loss and tinnitus since service.  He argues that, although he worked in the timber industry and was a hunter, his hearing loss started in service and was only aggravated by his post-service noise exposure. 

The appellant is competent to report symptoms like problems hearing and ringing in the ears because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds that the appellant's statements with respect to the origins of his hearing loss and tinnitus are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  This is so because these statements are made in support of an appeal for compensation benefits.  See Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board also finds significant the fact that the appellant has presented seemingly conflicting reports regarding his service exposure to noise from aircraft, in some statements indicating his job was office work, and at other times indicating that he worked on the flightline unloading planes.  Therefore, the Board does not find credible the appellant's statements regarding the onset of his tinnitus and hearing loss.

In this case, the Board finds it significant that the appellant first filed a claim for service connection for hearing loss and tinnitus in 2008, many years after active duty.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Further, there is no evidence of treatment for, or a diagnosis of, hearing loss until 2000, over 40 years after service discharge.  In addition, the first mention of the existence of tinnitus occurs in the appellant's 2008 claim for benefits.  Continuity of symptomatology pertinent to his tinnitus and hearing loss claim has not been shown.  The fact that the first evidence of treatment and diagnosis being so many years later, constitutes negative evidence tending to disprove the assertion that hearing loss and tinnitus are related to service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  Further, the fact that the appellant did not obtain hearing aids until more than 40 years after service and his 39 years of noise exposure in the timber industry post-service support the conclusion that it is less likely than not that the appellant's current tinnitus and hearing loss are related to his military service.

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, the evidence is insufficient to support a grant of service connection for any tinnitus or hearing loss.  For the above reasons, the Board finds that the preponderance of the evidence is against each one of these two claims, and thus the benefit-of-the-doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

REMAND

The Board may obtain an advisory medical opinion when it judges that such an opinion is warranted by the medical complexity or controversy involved in the particular appeal.  38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901(d).  In December 2011, the Board sought such an independent medical opinion addressing questions at issue in this appeal; the Board received the independent medical opinion in February 2012, with addendums dated in April 2012, and July 2012. 

In July 2012, the Board notified the Veteran of the independent medical opinion and provided 60 days from the time of the letter to review the opinion and send in any additional evidence or argument.  This letter notified that the Veteran that if he submitted new evidence he had a right to have this newly submitted evidence, along with all the evidence of record, considered by the agency of original jurisdiction (AOJ) for review and issuance of a supplemental statement of the case.  The Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed at the agency of original jurisdiction so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  According to 38 C.F.R. § 20.1304(c), any pertinent evidence submitted by the appellant or representative which is accepted by the Board under the provisions of this section must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative.

In July 2012, the Veteran submitted arguments and noted that the VHA opinion had not been considered by the RO.  He has expressly indicated that initial AOJ consideration of this evidence is not waived.  Accordingly, the case must be remanded to the RO for review of the newly submitted evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Review the claims file (to specifically include consideration of the additional evidence added without a waiver of AOJ review), undertake any further development that may be indicated by the additional evidence received, and re-adjudicate the three issues remaining on appeal.  Ensure that all theories of service connection are considered, as applicable.

2.  If any claim for service connection remains denied, provide the appellant and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


